VORNADO REALTY TRUST, FORMERLY KNOWN AS VORNARD, INC, AND SUBSIDIARIES, Petitioner, v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Vornado Realty Trust v. Comm'rDocket No. 12342-98United States Tax Court2000 U.S. Tax Ct. LEXIS 99; December 28, 2000, Filed *99 WILLIAM F. INDOE, Counsel for Petitioner.ROBERT J. BIUFFRE, JR., Counsel for Petitioner, New York, New York.WILLIAM F. HALLEY, Associate Area Counsel, Newark, New Jersey.  Renato Beghe.  BEGHEDECISIONPursuant to agreement of the parties in this case, it is ORDERED AND DECIDED: That there is a deficiency in income tax due from the petitioner for the taxable year ending December 31, 1990 in the amount of $ 562,674.00; andThat there are no deficiencies in income tax due from the petitioner for the taxable years ending January 27, 1990 and December 31, 1992.* * * * * *It is hereby stipulated that the Court may enter the foregoing decision in this case.It is further stipulated that interest will be assessed as provided by law on the deficiency due from the petitioner.It is further stipulated that, effective upon the entry of this decision by the Court, petitioner waives the restrictions contained in I.R.C. § 6213(a) prohibiting assessment and collection of the deficiency (plus statutory interest) until the decision of the Tax Court becomes final.STUART L. BROWNChief CounselInternal Revenue ServiceDate: December 12, 2000*100  Date: 12-20-00